*700OPINION OF THE COURT
On summary consideration, judgment reversed, with costs, and the determination of the Impartial Disciplinary Review Board reinstated. There was substantial evidence to sustain the findings of the referee, confirmed by the board, that (1) petitioner was unfit for duty, and (2) petitioner’s refusal to submit to a blood test was not predicated on religious considerations. Nor in view of petitioner’s past disciplinary history can we say that the sanction of dismissal was an abuse of discretion.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.